Citation Nr: 0603952	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from February 1979 to November 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO, in pertinent part, determined that 
new and material evidence had not been submitted to reopen 
service connection claims.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The veteran is seeking entitlement to service connection for 
a right knee disorder and for a left knee disorder.  Our 
review finds that there are prior final decisions on these 
issues.  In a claim received on February 22, 2001, the 
veteran requested that he be reevaluated for his knee 
disability.  He believed that his VA medical center treatment 
records constituted new and material evidence to reopen his 
claim.  

Our review finds that in the statement of the case issued in 
September 2003, the veteran was not provided the regulations 
pertinent to new and material evidence.  The Board notes that 
38 C.F.R. § 3.156 has been amended, and that the standard for 
finding new and material evidence has changed as a result.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a)).  However, this change is not applicable 
in the present case because the appellant's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  As the veteran's claim to reopen was 
received in February 2001, the RO should 
provide the veteran with the appropriate 
regulations pertinent to new and material 
evidence in effect prior to August 29, 2001.  

2.  After the above has been accomplished, 
and after undertaking any development deemed 
essential, the RO should readjudicate the 
appellant's claim ensuring that the 
appropriate regulations pertinent to new and 
material evidence are considered.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

